Title: Military Establishment, [9 December] 1794
From: Madison, James
To: 


[9 December 1794]
Nicholas called for a committee “to enquire how far the act of Congress for the defence of the frontier had been complied with, and what number of the men ordered to be raised are yet to be enlisted.” JM had reported that act from committee in 1792 (PJM, 14:199 and n. 1).

Mr. Madison observed that a gentleman from New-Jersey (Mr. Dayton) had stated three different ways, in which the act was explained. He said that nothing required greater precision than a law which authorised the levying of troops. He suggested the propriety of an enquiry into the defects of the law in question, that there might be no room for mistake in applying it.
